DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, dated 8/30/2022, with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The nonstatutory double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 13-14, 16-17, 40 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, claims “a second lumen at least partially surrounding the first lumen” wherein “at least partially” is indefinite to the scope and claimed configuration.
Claim 40, claims “substantially cures within ten minutes” wherein “substantially” is indefinite.
Claim 74, how is the thickness of between 0.6 mm and 1.0 mm measured, longitudinally?
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 13-14, 16-17 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, claims “a second lumen at least partially surrounding the first lumen” wherein “. The written description failed to convey how this is possible. 
Claim 74, how is the thickness of between 0.6 mm and 1.0 mm measured, longitudinally?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 27-28, 33-34, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibri et al (2017/0246005).
Hibri et al teaches a spinal implant device comprising:
a flexible body defining:

    PNG
    media_image1.png
    405
    719
    media_image1.png
    Greyscale

an outer fillable enclosure 12 defining an outer chamber 14 having a body aperture 40a; and
an inner fillable enclosure 22 defining an inner chamber 24 such that the outer fillable enclosure at least partially surrounds the inner fillable enclosure,
the inner fillable enclosure having an opening (generally 32) in fluid communication with the inner chamber; and
a proximal plug 28 configured to be coupled to the inner fillable enclosure such that the proximal plug controls fluid communication through the opening (generally 32),
the proximal plug defines a receptacle including a plug aperture 40 and including a re-sealable membrane (depicted above, see par. 0079) to control fluid communication through a proximal opening of the inner chamber,
the receptacle including a first retaining element 40b configured to couple with a second retaining element 106b of an inflation stylet 100,
the plug aperture 40 being positioned between the first retaining element 40b and the re-sealable membrane.
	Claim 25, inherently inner chamber pressure will place pressure on the outer chamber.
	Claim 27, see par. 0017 teaching encourages tissue in-growth interpreted as a bioactive.
	Claim 28, the inner and outer enclosures are interpreted as comprising a unitary piece of material.
	Claim 33, stylus 100 is configure to inflate both the inner and outer chambers. The plug apertures 36 are capable of being in fluid communication with the outer chamber.
	Claim 34, the inflation stylus is not positively claimed and is interpreted as functional language only.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hibri et al (2017/0246005) in view of Boucher (WO 01/97721).
Hibri et al teaches a spinal implant device as described above, however fails to teach a first radiopaque marker closer to the distal end and a second marker closer to a proximal opening of the inner chamber. 
Boucher also teaches a spinal implant having distal and proximal radiopaque markers; see figure 4 and page 37, lines 22-27.
	It would have been obvious to one having ordinary skill in the art to have added distal and proximal radiopaque markers to enable remote visualization of the position of the implant within the vertebral body.

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hibri et al (2017/0246005) in view of Lutz et al (2017/0056195).
Hibri et al teaches a spinal implant device as described above including a curable medium in the outer chamber (see abstract), however fails to teach the medium having cure time of substantially 10 minutes and comprising barium sulfate.
Lutz et al teaches a medium having cure time of substantially 10 minutes and comprising barium sulfate. See at least par. 0070.
It would have been obvious to one having ordinary skill in the art to have tried the medium of Lutz et al for the medium of Hibri et al with predictable results and having barium sulfate for visualization.
Regarding 8 to 16 wt. percent of barium sulfate, it would have been obvious to one having ordinary skill in the art to have tried with a reasonable expectation of success.

Claims 24-25, 27-29, 31, 33-34, 36-41 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Hibri et al (2016/0120653) in view of Hibri et al (2017/0246005). Evidenced by Boucher (WO 01/97721) and Lutz et al (2017/0056195).
Hibri et al ‘653 teaches a spinal implant device comprising a flexible body defining:

    PNG
    media_image2.png
    247
    496
    media_image2.png
    Greyscale

an outer fillable enclosure 102 defining an outer chamber 106 having a body aperture (generally 122); and
an inner fillable enclosure 104 defining an inner chamber 108 such that the outer fillable enclosure at least partially surrounds the inner fillable enclosure,
the inner fillable enclosure having an opening (port 114) in fluid communication with the inner chamber; and
a proximal plug 112 configured to be coupled to the inner fillable enclosure such that the proximal plug controls fluid communication through the opening.
	The proximal plug defines a receptacle including a plug aperture (generally 126) and including a re-sealable membrane 144 to control fluid communication through a proximal opening of the inner chamber.
	However, Hibri et al ‘653 fails to teach the receptacle includes a first retaining element configured to couple with a second retaining element of an inflation stylet 100.
	Referring to all embodiments including 10 and 11a, Hibri et al ‘005 teaches a receptacle which includes a first retaining element 40b configured to couple with a second retaining element 106b of an inflation stylet 100.
	It would have been obvious to one having ordinary skill in the art to have used the first retaining element taught by Hibri et al ‘005 in the receptable of Hibri et al ‘653 for added frictional engagement element between the stylus and implant. See at least par. 0108 of Hibri et al ‘005. The combination would result in the plug aperture being positioned between the first retaining element 40b and the re-sealable membrane 144.
	Claim 25, fully capable of the claim limitation.
Claim 27, see par. 0017 of Hibri et al ‘005 teaching encourages tissue in-growth interpreted as a bioactive.
	Claim 28, unitary, see figure 4 above.
	Claim 33, stylus 100 is configure to inflate both the inner and outer chambers. The plug apertures 36 are capable of being in fluid communication with the outer chamber.
Claim 34, the inflation stylus is not positively claimed and is interpreted as functional language only.
	Claim 36, distal plug 146.
Claims 37-38, the combination fails to teach a first radiopaque marker closer to the distal end and a second marker closer to a proximal opening of the inner chamber. 
Boucher teaches a spinal implant having distal and proximal radiopaque markers in known in the art; see figure 4 and page 37, lines 22-27.
	It would have been obvious to one having ordinary skill in the art to have added distal and proximal radiopaque markers to the combination implant to enable remote visualization of the position of the implant within the vertebral body.
	Claims 39-41, the combination implant fails to teach the medium having cure time of substantially 10 minutes and comprising barium sulfate.
Lutz et al teaches a medium having cure time of substantially 10 minutes and comprising barium sulfate in known in the art. See at least par. 0070.
It would have been obvious to one having ordinary skill in the art to have tried the medium of Lutz et al for the medium of the combination implant with predictable results and having barium sulfate for visualization.
Regarding 8 to 16 wt. percent of barium sulfate, it would have been obvious to one having ordinary skill in the art to have tried with a reasonable expectation of success.
Claim 74, Hibri et al ‘653 teaches a spinal implant device including the re-sealable membrane is configured to function as a one-way valve and prevent any backflow of fluid from the inner chamber into the outer chamber when a fluid is delivered into the inner chamber. However, Hibri et al ‘653 fails to teach the re-sealable membrane has a thickness of between 0.6 mm and 1.0 mm.
It would have been obvious to one having ordinary skill in the art to have tried the claimed thickness of between 0.6 mm and 1.0 mm with predictable results.
Claim 75, the inflation stylet is not positively claimed. It is the examiner’s position of the first retaining element is configured to couple with the second retaining element. If not, it would have been obvious one having ordinary skill in the art to have tried the second retaining element has a diameter between 1.8 mm and 2.2 mm at a widest point with a reasonable expectation of success. Also see MPEP 2144.04 (IV) A. Changes in Size/Proportion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774